ORIGINAL                                                                      06/21/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0130


                                        DA 21-0130                       FILED
 STATE OF MONTANA,
                                                                          JUN 21 2022
                                                                        Bowen Greenwood
                                                                                       Court
                                                                      Clerk of Supreme
                                                                         State of Montana
              Plaintiff and Appellee,

       v.                                                           ORDER

 STEPHEN DEAN PRUITT,

             Defendant and Appellant.



      Counsel for the Appellant Stephen Dean Pruitt filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Pruitt was granted time to file a response,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders.
      Our examination of the sentencing phase of the record indicates that nonfrivolous
issues may exist on appeal that appellate counsel failed to address in her Anders brief. We
direct counsel to review the complete record on appeal and to further consider the following
issues related to Pruitt's sentence: whether the District Court properly allowed Pruitt to
satisfy his financial obligations by performing community service, whether the District
Court's written judgment conforms with its oral pronouncement of sentence, whether the
District Court properly imposed certain costs in light of the facts presented at the
sentencing hearing, and whether defense counsel was ineffective at sentencing.
      Therefore,
       IT IS ORDERED that counsel's motion to be allowed to withdraw is DENIED.
       IT IS FURTHER ORDERED that Appellant's opening brief shall be due within
thirty days of the date of this Order.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
Pruitt personally.
       DATED this ZI        day of June, 2022.




                                                               Chief Justice




                                                                 Justices




                                             2